Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 “a sheet conveying device”; “a temperature control portion”; and, “a conveyance control portion” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Hashiguchi et al., U.S.P.G. Pub. No. 2020/0201215.
Regarding independent claim 1, an image forming apparatus comprising:
a sheet conveying device (20) configured to convey a sheet along a conveyance path;
a transfer device (35, 36, 37) configured to transfer a toner image onto the sheet on the conveyance path;
a fixing device (40) comprising: a heater (60); a heat transfer member (41) to be heated by the heater; and
a pressure member (42) configured to form a nip between the pressure member and the heat transfer member on the conveyance path, the fixing device configured to fix the toner image onto the sheet by heating and pressing the toner image on the sheet passing through the nip;
a temperature sensor (63) configured to measure a temperature of the heat transfer member or the heater;
a temperature control portion (¶ 39) configured to regulate power supplied to the heater by comparing between the temperature measured by the temperature sensor and a preset target temperature; and
a conveyance control portion configured to control the sheet conveying device, wherein the temperature control portion sets the target temperature to a predetermined first target temperature when an operation mode is a normal mode (normal printing, S103), and to a second target temperature when the operation mode is a special mode (curl prevention, S104), the second target temperature being lower than the first target temperature (Table 2), and

Regarding claim 2, a humidity sensor (70) configured to measure a humidity of an environment in which the image forming apparatus is installed, wherein in a case in which the sequential printing process is performed in a condition in which the operation mode is the special mode, the conveyance control portion makes the sheet conveying device convey the sheets at a longer interval when the humidity measured by the humidity sensor does not fall (humidity less than 40%) within a predetermined reference humidity range than when the humidity measured by the humidity sensor falls (humidity greater than 60%) within the reference humidity range (S202, S204, S206, Table 2).
Regarding claim 3, wherein in a case in which the operation mode is the special mode, the temperature control portion sets the target temperature to the second target temperature, wherein the second target temperature is higher when the measured humidity does not fall within the reference humidity range than when the measured humidity falls within the reference humidity range (Cf. S204. S206 when the humidity is between 40% and 60%, for a 2mm leading end and 30% print ratio, using Mode 1 rather than Mode 3 from Table 2).
Regarding claim 4, a supporting member (61) configured to support the heater and disposed in a traverse direction intersecting a conveyance direction for the sheet, wherein the heat transfer member is a flexible, tubular member (41) surrounding the heater and the supporting member, and the heat transfer member allows an outer surface of the heat transfer member to be in pressure contact with the pressing component (fig 3) and allows a lubricant-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi et al., U.S.P.G. Pub. No. 2020/0201215, in view of Arimoto et al., U.S.P.G. Pub. No. 2011/0129267.
Examiner assumes arguendo, without conceding, that the polyimide of 60e of Hashimoto is not a lubricant as intended by Applicant.
Arimoto (¶ 5) teaches that lubricant are known equivalents of providing a sliding layer comprising polyimide to prevent wear.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute a known equivalent for its intended purpose.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Otsuka, U.S.P.G. Pub. No. 2005/0265741, teaches decreasing fixing temperature and increasing sheet interval to prevent curling on the basis of temperature and humidity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852